 Case3:18-cr-00024-VAB
Case  3:18-cr-00024-VAB Document
                         Document378-1
                                  378 Filed
                                       Filed09/19/19
                                             09/19/19 Page
                                                       Page11ofof66




                                     /s/ Victor A. Bolden, USDJ
 Case3:18-cr-00024-VAB
Case  3:18-cr-00024-VAB Document
                         Document378-1
                                  378 Filed
                                       Filed09/19/19
                                             09/19/19 Page
                                                       Page22ofof66
                        Case3:18-cr-00024-VAB
                       Case  3:18-cr-00024-VAB Document
                                                Document378-1
                                                         378 Filed
                                                              Filed09/19/19
                                                                    09/19/19 Page
                                                                              Page33ofof66
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3    of       
DEFENDANT: Christopher Hamlett
CASE NUMBER: 3:18cr0024(VAB)
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 5 years on counts 1- 2, 8 & 9 and 3 years on counts 3-7 to be served concurrently for a total of 5 years.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G The above drug testing condition is suspended, based on the court's determination that you
                  SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVH FKHFNLIDSSOLFDEOH
     ✔
      G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
          UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
.    G✔ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
           reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 Case3:18-cr-00024-VAB
Case  3:18-cr-00024-VAB Document
                         Document378-1
                                  378 Filed
                                       Filed09/19/19
                                             09/19/19 Page
                                                       Page44ofof66
 Case3:18-cr-00024-VAB
Case  3:18-cr-00024-VAB Document
                         Document378-1
                                  378 Filed
                                       Filed09/19/19
                                             09/19/19 Page
                                                       Page55ofof66
 Case3:18-cr-00024-VAB
Case  3:18-cr-00024-VAB Document
                         Document378-1
                                  378 Filed
                                       Filed09/19/19
                                             09/19/19 Page
                                                       Page66ofof66
